



Exhibit 10.2


AGROFRESH SOLUTIONS, INC.


CHANGE IN CONTROL EXECUTIVE SEVERANCE AGREEMENT




This CHANGE IN CONTROL EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”), dated
as of August 30, 2019 (the “Effective Date”), is entered into between AgroFresh
Solutions, Inc., a Delaware corporation (“AgroFresh” or the “Company”), and
Graham Miao (the “Executive”).


The Company may from time to time consider the possibility of an acquisition by
another company or other change of control. The Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) recognizes
that the risk of such events occurring can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities. The Committee
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility that such events may
occur, by entering into this Agreement to provide the Executive with certain
severance benefits in certain instances upon Executive’s termination of
employment in connection with a Change in Control (as defined herein).


NOW, THEREFORE, in consideration of the foregoing and the respective covenants
of the parties contained herein, it is agreed as follows:


1.    Term. This Agreement will have an initial term of three (3) years
commencing on the Effective Date (the “Initial Term”). On the third anniversary
of the Effective Date, this Agreement will renew automatically for additional
one (1) year terms (each, an “Additional Term”) unless either party provides the
other party with written notice of non-renewal at least sixty (60) days prior to
the date of automatic renewal. Notwithstanding the foregoing sentence, if a
Change of Control occurs at any time during either the Initial Term or an
Additional Term, the term of this Agreement will extend automatically through
the date that is twenty-four (24) months following the effective date of the
Change of Control. If Executive becomes entitled to benefits under Section 3
during the term of this Agreement, the Agreement will not terminate until all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.


2.    Definitions. For purposes of the Agreement, the following terms shall have
their respective meanings set forth below:


(a)“Cause” shall have the meaning given to such term in any employment agreement
or offer letter between the Executive and the Company and in effect as of the
date of termination of the Executive’s employment with the Company or, in the
absence thereof, shall mean any of the following: (i) the Executive’s willfully
engaging in conduct which is materially injurious to the Company, monetarily or
otherwise, (ii) the Executive’s conviction of, or plea of “guilty” or “no
contest” to, an act of fraud, misappropriation or embezzlement or a felony under
the laws of the United States or any state thereof, (iii) the Executive’s gross
negligence, bad faith or willful misconduct in the performance of duties to the
Company or (iv) the Executive’s refusal or failure to perform duties of
employment as reasonably determined by the Board.
(b)“Change in Control” shall mean any of the following types of transactions:
(i) the acquisition by any individual, entity or group of entities or
individuals of 50% or more of the outstanding


    



--------------------------------------------------------------------------------





shares of the Company’s voting stock within any twelve (12) consecutive month
period, (ii) a merger or consolidation in which the Company is a party, or (iii)
the sale, exchange, or transfer of all or substantially all of the assets of the
Company and its subsidiaries (any event described in clause (ii) or (iii), a
“Transaction”), wherein the stockholders of the Company immediately before the
Transaction do not retain immediately after the Transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or the successor entity, or, in the
case of a Transaction described in clause (iii), the corporation or other entity
to which the assets of the Company were transferred, as the case may be.
(c)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)“Covered Termination” shall mean any of (i) an involuntary termination of the
Executive’s employment by the Company other than for Cause, (ii) the Executive’s
voluntary termination of employment with the Company for Good Reason or (iii)
termination of the Executive’s employment as a result of death or Disability.
(e)“Disability” shall have the meaning given to such term in any employment
agreement or offer letter between the Executive and the Company and in effect as
of the date of termination of the Executive’s employment with the Company or, in
the absence thereof, shall mean.
(f)“Good Reason” shall have the meaning given to such term in any employment
agreement or offer letter between the Executive and the Company and in effect as
of the date of termination of the Executive’s employment with the Company or, in
the absence thereof, shall mean (i) a material reduction in the Executive’s cash
base compensation or cash bonus opportunity, other than in the case of a
reduction that applies to all similarly-situated employees of the Company, or
(ii) a change in the geographic location at which the Executive must perform
services for the Company of at least fifty (50) miles.


3.    Severance Benefits Upon Termination in Connection with a Change in
Control.


(a)    If, during the term of this Agreement, a Covered Termination occurs
within the period commencing sixty (60) days prior to a Change in Control and
ending twenty-four (24) months following a Change in Control (the “Change in
Control Severance Period”), and the Executive executes and does not revoke a
Release as described in Section 4 below, and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following Executive’s
termination date (such deadline, the “Release Deadline”), then the Executive
shall be entitled to the following severance benefits:


(i)    Payment of any earned and unpaid base salary through the date of
termination, reimbursement for any unreimbursed business expenses incurred
through the date of termination, any accrued but unused vacation time, to the
extent payable in accordance with Company policies and applicable law, and all
other accrued and vested payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant
(collectively, the “Accrued Benefits”);


(ii)    Payment of an amount equal to two (2) times the sum of (A) twelve (12)
months of Executive’s annual base salary as in effect immediately prior to
Executive’s termination date or, if greater, at the level in effect immediately
prior to the Change of Control, and (B) the target bonus amount payable to the
Executive under the Company’s annual performance bonus program for the fiscal
year of the Company in which the date of termination occurs (the “Annual Bonus
Target”);




2



--------------------------------------------------------------------------------





(iii)    a pro rata portion of the Annual Bonus Target for the remainder of the
fiscal year in which the Executive was terminated calculated by taking the
product of (a) the Annual Bonus Target in effect at the time of termination
multiplied by (b) a fraction, the numerator of which is the number of days
during which Executive was employed by the Company in the fiscal year of his
termination and the denominator of which is 365, payable as a lump sum on the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated; and


(iv)    subject to (A) the Executive’s timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and (B) the Executive’s continued co-payment of premiums at the same
level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), continued participation in the Company’s
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive’s eligible dependents)
for a period of eighteen months following the date of termination; provided,
however, that the Executive is eligible and remains eligible for COBRA coverage;
and further provided, that in the event that the Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company under this Section 3(a) shall immediately cease upon obtaining such
benefits. Notwithstanding the foregoing, the Company shall not be obligated to
provide the continuation coverage contemplated by this Section 3(a) if it would
result in the imposition of excise taxes on the Company for failure to comply
with the nondiscrimination requirements of the Patient Protection and Affordable
Care Act of 2010, as amended, and the Health Care and Education Reconciliation
Act of 2010, as amended (to the extent applicable).


(b)    Subject to the provisions of Section 4, and unless otherwise required by
Section 5(b), (i) the Company will pay any amount payable pursuant to Section
3(a)(ii) and Section 3(a)(iii) in a lump-sum payment payable on the first
payroll date that occurs on or after the sixtieth (60th) day following the
Executive’s termination date, and (ii) the Executive will receive the benefits
set forth in Section 3(a)(iv) beginning with the first payroll date that occurs
on or after the sixtieth (60th) day following the Executive’s termination date.
If the Executive should die before all of the severance amounts hereunder have
been paid, such unpaid amounts will be paid promptly following such event to the
Executive’s designated beneficiary, if living, or otherwise to the personal
representative of the Executive’s estate.


(c)    In the event of a termination of the Executive’s employment as set forth
in Section 3(a), the provisions of this Agreement are intended to be and are
exclusive and in lieu of any other rights or remedies to which the Executive or
the Company otherwise may be entitled, whether at law, tort or contract, in
equity, or under this Agreement (other than the payment of Accrued Benefits),
including, without limitation, the offer letter between the Company and the
Executive dated August 20, 2018 (as may be amended, modified and/or restated
from time to time, the “Offer Letter”) and the Employment Agreement between the
Company and the Executive dated on or about August 20, 2018 (as may be amended,
modified and/or restated from time to time, the “Employment Agreement”). The
Executive will be entitled to no benefits, compensation or other payments or
rights upon a termination of employment during the Change in Control Severance
Period other than those benefits expressly set forth in this Section 3. For
purposes of clarity, in the event a termination of Executive’s employment as set
forth in Section 3(a) occurs during the period within sixty (60) prior to a
Change in Control, any severance payments and benefits to be provided to the
Executive under this Agreement will be reduced by any amounts that already were
provided to Executive under any other agreement between the Company and the
Executive, including, without limitation, the Offer Letter. Notwithstanding the
foregoing or anything to the contrary herein, nothing contained in this
Agreement shall modify or otherwise affect any provision in any equity award
agreement between the Company and the


3



--------------------------------------------------------------------------------





Executive providing for acceleration of vesting of all or any part of such award
upon, or otherwise in connection with, a Change in Control.


4.    Release. As a condition to the Executive’s receipt of any benefits
described in Section 3 (other than the Accrued Benefits), the Executive will be
required to execute and deliver to the Company a release of all claims arising
out of the Executive’s employment with the Company or the termination thereof,
in a form reasonably acceptable to the Company (the “Release”) within thirty
(30) days following the Executive’s termination date, and not revoke such
Release within any period permitted under applicable law. Such Release shall
specifically relate to all of the Executive’s rights and claims in existence at
the time of such execution (excluding any rights that may not be released under
applicable law), and shall exclude any continuing obligations the Company may
have to the Executive following the date of termination under this Agreement or
any other agreement providing for obligations to survive the Executive’s
termination of employment. For clarity, if the Release does not become effective
and irrevocable by the Release Deadline, the Executive will forfeit any rights
to severance or benefits under this Agreement (other than the Accrued Benefits),
and in no event will severance payments or benefits be paid or provided until
the Release becomes effective and irrevocable.


5.    Taxes.


(a)Withholding. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)Section 409A.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. The
Company does not make any representation to the Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties under Section 409A.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 5(b)(ii) (whether they


4



--------------------------------------------------------------------------------





would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
(iii)     To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
(c)Excise Tax.
(i)    In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section
5(c), would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s benefits under Section 3 will be either delivered in full, or
delivered as to such lesser extent which would result in no portion of such
benefits being subject to the excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (i)
reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced); (ii) cancellation
of equity awards that were granted “contingent on a change in ownership or
control” within the meaning of Section 280G of the Code in the reverse order of
date of grant of the awards (that is, the most recently granted equity awards
will be cancelled first); (iii) reduction of the accelerated vesting of equity
awards in the reverse order of date of grant of the awards (that is, the vesting
of the most recently granted equity awards will be cancelled first); and (iv)
reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced). In no event shall
Executive have any discretion with respect to the ordering of payment
reductions. Executive will be solely responsible for the payment of all personal
tax liability that is incurred as a result of the payments and benefits received
under this Agreement, and Executive will not be reimbursed, indemnified, or held
harmless by the Company for any of those payments of personal tax liability.


5



--------------------------------------------------------------------------------





(ii)    Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) will be made in writing by
nationally recognized accounting or valuation firm selected by the Company
(provided that such firm is not then and has not within the then-preceding
12-month period provided services to the Company or any of its subsidiaries) or
such other person or entity to which the parties mutually agree (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5(c), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear the costs and make all payments for the Accountants’ services in connection
with any calculations contemplated by this Section. The Company will have no
liability to Executive for the determinations of the Accountants.
6.    Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 6 or which becomes bound by
the terms of this Agreement by operation of law. The terms of this Agreement and
all rights of Executive hereunder will inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


7.    Non-Exclusivity of Rights. Other than as provided in Section 3(c), nothing
in this Agreement shall prevent or limit the Executive’s continuing or future
participation in any benefits, bonus, incentive or other plan or program
provided by the Company (except for any severance or termination policies,
plans, programs or practices applicable to other salaried employees) and for
which the Executive may qualify, nor shall anything herein limit or reduce such
rights as the Executive may have under any other agreements with the Company.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.


8.    No Implied Employment Rights. Nothing in this Agreement shall alter the
Executive’s status as an “at will” employee of the Company or be construed to
imply that the Executive’s employment is guaranteed for any period of time,
except as otherwise agreed in a written agreement signed by a duly authorized
officer of the Company.


9.    Affirmation of Continuing Duties. In accordance with Executive’s existing
and continuing obligations, Executive agrees to abide by and acknowledges the
enforceability of certain covenants under the Employment Agreement, including
Articles 2 through 7 of the Employment Agreement.


10.    Miscellaneous.


(a)Amendment; Waiver. No provision of this Agreement may be modified, waived or
discharged, unless such a waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent


6



--------------------------------------------------------------------------------





time. No agreement or representation, oral or otherwise, express or implied,
with respect to the subject matter hereof has been made by either party which
are not expressly set forth in this Agreement.


(b)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without giving effect to
the conflict of law principles thereof.


(c)Arbitration. Any dispute or controversy arising under or in connection with
the subject matter, the interpretation, the application, or alleged breach of
this Agreement shall be resolved by binding arbitration in the City of
Philadelphia, in accordance with the American Arbitration Association (the
“AAA”) rules. The parties shall appoint one (1) arbitrator in accordance with
the AAA rules, which arbitrator shall have full authority to render a final,
non-appealable decision with respect to any matters in dispute. The invalidity
or unenforceability of any provision of this covenant to arbitrate shall not
affect the validity or enforceability of the parties’ obligation to submit any
disputed matters to binding arbitration or to be otherwise bound by the other
provisions of this covenant to arbitrate. Regarding permitted discovery, the
arbitrator shall only require the parties to disclose documents that they intend
to rely on in presentation of their case at the hearing, and no other document
production or e-discovery shall be required. Any party shall be entitled to
conduct up to two (2) depositions, plus any expert who will testify in the
proceedings. No demand for arbitration may be made after the date when the
institution of legal or equitable proceedings based on such claim or dispute
would be barred by the applicable statute of limitation. The arbitrator is not
authorized to award punitive or other similar damages not measured by the
prevailing party’s actual damages. Each party shall bear its own costs, fees and
expenses of arbitration. The arbitration proceedings and arbitration award shall
be maintained by the parties as strictly confidential, except as is otherwise
required by court order or as is necessary to confirm, vacate or enforce the
award and for disclosure in confidence to the parties’ respective attorneys, tax
advisors, employees and agents, each of whom have a need to know of such
proceedings. A party may apply to the arbitrator seeking injunctive relief until
an arbitration award is rendered or the dispute is otherwise resolved. A party
also may, without waiving any other remedy, seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party pending the arbitrator’s appointment or
decision on the merits of the dispute. Within sixty (60) days following the
appointment of the arbitrator, the parties shall complete all discovery. Within
ninety (90) days following the appointment of the arbitrator, the arbitrator
shall render the final, binding ruling. Notwithstanding the foregoing, either
party may bring an action in court to compel arbitration under this Agreement,
to enforce an arbitration award, or to seek injunctive relief. THE PARTIES
HEREBY WAIVE ANY RIGHT TO JURY TRIAL AS TO ARBITRABLE CLAIMS.


(d)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


(e)Entire Agreement. The parties agree that the terms of this Agreement are
intended to be the final expression of their agreement with respect to the
subject matter of this Agreement and may not be contradicted by evidence of any
prior or contemporaneous agreement, except to the extent that the provisions of
any such agreement have been expressly referred to in this Agreement as having
continued effect.


(f)Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.




7



--------------------------------------------------------------------------------





(g)Protected Activity. Nothing in this Agreement is intended to limit
Executive’s rights to discuss the terms, wages, and working conditions of his
employment, nor to deny him the right to disclose information pertaining to
sexual harassment or any unlawful or potentially unlawful conduct, as protected
by applicable law. Nothing in this Agreement limits or prohibits Executive from
filing and/or pursuing a charge or complaint with, or otherwise communicating or
cooperating with or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration and
the National Labor Relations Board (“Government Agencies”), including disclosing
documents or other information as permitted by law, without giving notice to, or
receiving authorization from, the Company. Notwithstanding, in making any such
disclosures or communications, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute the Company’s confidential information to any parties other
than the Government Agencies. Executive further understands that Executive is
not permitted to disclose the Company’s attorney-client privileged
communications or attorney work product.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.




AGROFRESH SOLUTIONS, INC.




By: /s/ Nance K. Dicciani        
Name:     Nance K. Dicciani        
Title:     Chair BoD            


Executive:




/s/ Graham Miao            
Graham Miao


8

